Order entered August 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00076-CR

                           JAMES LOYD BANKSTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 31508CC

                                            ORDER
       The Court REINSTATES the appeal.

       On July 31, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Lara Bracamonte;

(3) Ms. Bracamonte’s explanation for the delay in filing appellant’s brief is due to other case

work and family and personal medical issues; and (4) Ms. Bracamonte requested thirty additional

days from the August 8, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 8, 2014. Because appellant has

already been granted one thirty-day extension of time to file his brief and the brief is now more
than two months overdue following that extension, no further extensions will be granted absent a

showing of extraordinary circumstances.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                   /s/     DAVID EVANS
                                                           JUSTICE